     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 1 of 36




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE, et al.,                  )
                                           )
                     Plaintiffs,           )
                                           )
v.                                         )       Case No. 2:18-cv-02545-KHV-KGG
                                           )
UNIFIED GOVERNMENT OF                      )
WYANDOTTE COUNTY AND                       )
KANSAS CITY, KANSAS, et al.,               )
                                           )
                     Defendants.           )



                    ANSWER OF DEFENDANT ROGER GOLUBSKI

       COMES NOW Defendant Roger Golubski (“Defendant Golubski”), by and through

undersigned counsel, and for his Answer to Plaintiffs’ Second Amended Complaint and Jury

Demand (Doc. 74), states as follows:

                                       INTRODUCTION

       1.      Denied.

       2.      Admitted in part; denied in part.   Defendant Golubski admits that Lamonte

McIntyre was convicted and spent 23 years in prison for the double-murder and that his charges

have been dropped. Further answering, Defendant Golubski denies the remaining allegations in

Paragraph 2.

       3.      Denied.

       4.      Denied.

       5.      Admitted in part; denied in part.   Defendant Golubski admits that Lamonte

McIntyre was arrested approximately six hours after the crime. Further answering, Defendant

Golubski lacks knowledge and information sufficient to form a belief about whether “Monster”
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 2 of 36




murdered the two men in April 1994, and in effect denies the same.            Further answering,

Defendant Golubski denies the remaining allegations in Paragraph 5.

       6.      Admitted in part; denied in part. Defendant Golubski admits that “Lamonte was

arrested [approximately] six hours after the homicides.” Further answering, Defendant Golubski

lacks knowledge or information sufficient to form a belief about the truth of whether Ruby

Mitchell has stated that “Lamonte McIntyre did not resemble the real killer,” and in effect denies

the same. Further answering, Defendant Golubski denies the remaining allegations in Paragraph

6.

       7.      Admitted in part; denied in part.      Defendant Golubski admits that he and

Defendant Dennis Ware interviewed Niko Quinn the day after the shooting, that Niko Quinn

requested, and he attended, a second meeting at the described location and general time-frame,

and that he “wrote no report … and did not document [in writing]” this second interview of Niko

Quinn. Further answering, Defendant Golubski denies the remaining allegations in Paragraph 7.

       8.      Denied. Defendant Golubski denies sending “Lamonte to prison using what [he]

falsely claimed were her words.” Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

8, and in effect denies the same.

       9.      Denied.

       10.     Admitted in part; denied in part. Defendant Golubski admits that police were told

Stacy Quinn knew who the suspect was, that his report stated that Stacy Quinn was “not

available” when he attempted to interview her, and that there is no record of an interview with

Stacy Quinn. Further answering, Defendant Golubski lacks knowledge or information sufficient

to form a belief about the truth of whether Stacy Quinn instantly recognized Monster as the
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 3 of 36




shooter, and in effect denies the same. Further answering, Defendant Golubski denies the

remaining allegations in Paragraph 10.

       11.     Admitted in part; denied in part. Defendant Golbuski admits that detectives did

not seek a search warrant for Lamonte’s home or any other place. Further answering, Defendant

Golubski lacks knowledge or information sufficient to form a belief about the truth of whether

Lamonte’s shoes or clothing were seized, and in effect denies the same. Further answering,

Defendant Golubski denies the remaining allegations in Paragraph 11.

       12.     Denied.

       13.     Denied. Defendant Golubski denies making any “misrepresentations.” Further

answering, Defendant Golubski lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations in Paragraph 13, and in effect denies the same.

       14.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 14, and in effect denies the same.

       15.     Admitted in part; denied in part. Defendant Golubski admits “Lamonte was freed

on October 13, 2017, after spending 23 years in prison.” Further answering, Defendant Golubski

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations in Paragraph 15, and in effect denies the same.

       16.     Admitted in part; denied in part. Defendant Golubski admits only that “Lamonte

and Rose now sue Defendants.” Further answering, Defendant Golubski denies the remaining

allegations in Paragraph 16.

                                 JURISDICTION AND VENUE
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 4 of 36




       17.     Admitted in part; denied in part. Defendant Golubski admits only that “this action

is brought under 42 U.S.C. § 1983 and state law.” Defendant Golubski denies the remaining

allegations in Paragraph 17.

       18.     Denied in part; admitted in part. Paragraph 18 contains conclusions of law to

which no response is required. Further answering, and to the extent an answer is required,

Defendant Golubski admits that this court has jurisdiction of this action.

       19.     Denied in part; admitted in part. Paragraph 19 contains conclusions of law to

which no response is required. Further answering, and to the extent an answer is required,

Defendant Golubski admits that he resides in the District of Kansas. Defendant Golubski lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 19, and in effect denies the same.

                                         THE PARTIES

       20.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 20, and in effect denies the same.

       21.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 21, and in effect denies the same.

       22.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 22, and in effect denies the same.

       23.     Admitted in part; denied in part. Defendant Golubski admits that he is sued in his

individual capacity and that, at all times relevant to the complaint, his true actions occurred

within the scope of his employment and under color of law. Further answering, Defendant

Golubski denies being a duly appointed and active detective of the KCKPD at all times relevant
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 5 of 36




to the complaint. Further answering, the remaining allegations in Paragraph 23 are conclusions

of law, to which no response is required.

       24.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 24, and in effect denies the same.

       25.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 25, and in effect denies the same.

       26.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 26, and in effect denies the same.

       27.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 27, and in effect denies the same.

       28.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 28, and in effect denies the same.

       29.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 29, and in effect denies the same.

       30.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 30, and in effect denies the same.

       31.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 31, and in effect denies the same.

       32.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 32, and in effect denies the same.

                                              FACTS

       33.     Denied.

       34.     Denied.
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 6 of 36




       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Admitted in part; denied in part. Defendant Golubski admits being promoted,

becoming a captain before his retirement, and having Terry Ziegler as his partner for some time.

Defendant Golubski further admits never being reprimanded for corruption and never seeking to

conceal any misconduct, as he did not engage in any such corruption or misconduct. Further

answering, Defendant Golubski denies the remainder of the allegations in Paragraph 39.

       40.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of whether “two KCKPD officers have given sworn statements,” and in

effect denies the same. Further answering, Defendant Golubski denies the remaining allegations

in Paragraph 40.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 46, and in effect denies the same.

       47.     Admitted in part; denied in part.       Defendant Golubski admits that “neither

Monster nor Marlon Williams were ever prosecuted for the [April 15, 1994] murders.”
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 7 of 36




Defendant Golubski lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations in Paragraph 47, and in effect denies the same.

       48.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 48, and in effect denies the same.

       49.     Admitted in part; denied in part. Defendant Golubski admits Lamonte McIntyre

spent 23 years incarcerated for the 1994 homicides. Further answering, Defendant Golubski

denies the remaining allegations in Paragraph 49.

       50.     Admitted in part; denied in part. Defendant Golubski admits that “Culp closely

monitored the investigation” and “approved each investigative step.”            Further answering,

Defendant Golubski denies the remaining allegations in Paragraph 50.

       51.     Denied.

       52.     Denied in part; admitted in part.      Defendant Golubski lacks knowledge and

information sufficient to form a belief about whether Ruby Mitchell “was too far away to see

[the shooter’s] face,” and in effect denies the same. Further answering, Defendant Golubski

admits the remaining allegations in Paragraph 52 generally reflect Ruby Mitchell’s initial

statement.

       53.     Denied.

       54.     Admitted in part; denied in part.       Defendant Golubski admits that Mitchell

described the perpetrator as 5’6” tall. Further answering, Defendant Golubski lacks knowledge

or information sufficient to form a belief about the remaining allegations in Paragraph 54, and in

effect denies the same.

       55.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about whether “Defendants failed to document the distinctive braided hairstyle Mitchell
     Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 8 of 36




described,” and in effect denies the same. Further answering, Defendant Golubski denies the

remaining allegations in Paragraph 55.

       56.     Admitted in part; denied in part. Defendant Golubski admits that he “drove

Mitchell to the police headquarters for further questioning.” Further answering, Defendant

Golubski denies the remaining allegations in Paragraph 56.

       57.     Admitted in part; denied in part. Defendant Golubski admits that the photo array

consisted of five photographs and included a photograph of Lamonte McIntyre.                Further

answering, Defendant Golubski lacks knowledge and information sufficient to form a belief

about whether the photo array also included two of Lamonte McIntyre’s “close relatives” and in

effect denies the same. Further answering, Defendant Golubski denies the remaining allegations

in Paragraph 57.

       58.     Denied.

       59.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 59, and in effect denies the same.

       60.     Denied.

       61.     Denied. Defendant Golubski denies he “claim[ed] that they showed her five

photographs of men named ‘”Lamonte.’”              Further answering, Defendant Golubski lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 61, and in effect denies the same.

       62.     Denied in part; admitted in part. Defendant Golubski denies saying or reporting

anything which is “demonstrably false.”           Further answering, Defendant Golubski admits

Lamonte McIntyre was the only Lamonte in the photo array. Further answering, Defendant
      Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 9 of 36




Golubski lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 62, and in effect denies the same.

       63.     Admitted in part; denied in part. Defendant Golubski admits “Mitchell identified

a photograph of Lamonte McIntyre[].” Further answering, Defendant Golubski lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

63, and in effect denies the same.

       64.     Denied.

       65.     Denied.

       66.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 66, and in effect denies the same.

       67.     Admitted in part; denied in part. Defendant Golubski admits only that “[t]he next

day, [he] and Detective Dennis Ware visited eyewitness Niko Quinn,” that Quinn was shown the

same photo array shown to Mitchell, and that Mitchell chose not to identify the shooter during

this visit. Further answering, Defendant Golubski denies the remaining allegations in Paragraph

67.

       68.     Admitted in part; denied in part. Defendant Golubski admits that he met with

Niko Quinn, at her invitation, behind the Wyandotte High School track, that she identified

McIntyre as the shooter, and that he did not record this interview in a written police report.

Further answering, Defendant Golubski denies the remaining allegations of Paragraph 68.

       69.     Denied in part; admitted in part. Defendant Golubski denies helping Quinn find a

new apartment. Further answering, Defendant Golubski admits that, as a result, he made no such

disclosure because he had no such information to disclose.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 10 of 36




       70.      Denied. Defendant Golubski denies any “misrepresentation.” Further answering,

Defendant Golubski lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 70, and in effect denies the same.

       71.      Denied.

       72.      Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 72, and in effect denies the same.

       73.      Admitted in part; denied in part. Defendant Golubski admits Lamonte McIntyre

was arrested.      Further answering, Defendant Golubski denies the remaining allegations in

Paragraph 73.

       74.      Admitted in part; denied in part.      Defendant Golubski admits only that the

referenced statement “inculpated Lamonte because nobody had yet told Rose that they were

investigating a homicide.”      Further answering, Defendant Golubski denies the remaining

allegations in Paragraph 74.

       75.      Denied.

       76.      Admitted in part; denied in part. Defendant Golubski admits he did not tell

prosecutors of any falsification regarding Rose McIntyre’s statements because no such

falsification occurred. Further answering, Defendant Golubski denies the remaining allegations

in Paragraph 76.

       77.      Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 77, and in effect denies the same.

       78.      Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 78, and in effect denies the same.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 11 of 36




       79.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 79, and in effect denies the same.

       80.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of whether “Defendants obtained no forensic evidence implicating

McIntyre,” and in effect denies the same. Further answering, Defendant Golubski denies the

remaining allegations in Paragraph 80.

       81.     Denied.

       82.     Denied in part; admitted in part. Defendant Golubski denies any implication that

Defendants purposely did not interview Stacy Quinn. Defendant Golubski lacks knowledge or

information sufficient to form a belief about the truth of whether Stacy Quinn is Niko Quinn’s

sister, was “the witness nearest to the crime,” had “seen the shooting” and “could identify the

shooter,” and in effect denies the same. Further answering, Defendant Golubski admits the

remaining allegations in Paragraph 82.

       83.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 83, and in effect denies the same.

       84.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 84, and in effect denies the same.

       85.     Admitted in part; denied in part. Defendant Golubski admits Smith conducted a

taped interview with Niko Quinn. Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

85, and in effect denies the same.

       86.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 86, and in effect denies the same.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 12 of 36




       87.     Denied. Defendant Golubski denies that Stacy “could have been readily located

and interviewed at any time in the days following the double homicide.” Further answering,

Defendant Golubski lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations in Paragraph 87, and in effect denies the same.

       88.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 88, and in effect denies the same.

       89.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 89, and in effect denies the same.

       90.     Denied. Defendant Golubski lacks knowledge and information sufficient to form

a belief as to whether Stacy Quinn “would have named the true perpetrator—Monster, whom she

had immediately recognized,” and in effect denies the same. Further answering, Defendant

Golubski denies the remaining allegations in Paragraph 90.

       91.     Denied.

       92.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 92, and in effect denies the same.

       93.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 93, and in effect denies the same.

       94.     Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 94, and in effect denies the same.

       95.     Denied.

       96.     Denied.

       97.     Denied. Defendant Golubski lacks knowledge and information sufficient to form

a belief about whether “[t]he shooter’s accomplice could not have implicated McIntyre because
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 13 of 36




McIntyre was not the shooter,” and in effect denies the same. Further answering, Defendant

Golubski denies the remaining allegations in Paragraph 97.

       98.     Denied.       Defendant Golubski denies coercing Niko Quinn “into making the

second false identification of McIntyre” and further denies any negative implication associated

with Niko Quinn not identifying McIntryre in the first interview. Further answering, Defendant

Golubski lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations of Paragraph 98, and in effect denies the same.

       99.     Denied. Defendant Golubski lacks information or knowledge sufficient to form a

belief about the truth of the allegations in Paragraph 99, and in effect denies the same.

       100.    Denied.

       101.    Admitted in part; denied in part.         Defendant Golubski admits that “[o]n

September 29, 1994, the jury convicted Lamonte McIntyre of murdering Doniel Quinn and

Donald Ewing” and that “[o]n January 6, 1995, Lamonte was sentenced to two consecutive life

sentences.”   Further answering, Defendant Golubski denies the remaining allegations of

Paragraph 101.

       102.    Admitted in part; denied in part. Defendant Golubski admits direct appeals,

habeas petitions, and post-conviction motions were filed. Defendant Golubski lacks knowledge

or information sufficient to form a belief about the truth of the allegations in Paragraph 102, and

in effect denies the same.

       103.    Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 103, and in effect denies the same.

       104.    Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 104, and in effect denies the same.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 14 of 36




        105.   Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 105, and in effect denies the same.

        106.   Admitted in part; denied in part. Defendant Golubski admits that the Wyandotte

County District Attorney moved to dismiss the indictment and that on October 13, 2017, the

District Court of Wyandotte County, Kansas vacated the conviction and dismissed the charges.

Further answering, Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 106, and in effect denies the

same.

        107.   Denied. Paragraph 107 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 107.

        108.   Denied. Paragraph 108 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 108 which relate to him. Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the remaining allegations in Paragraph 108, and in

effect denies the same.

        109.   Denied. Paragraph 109 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 109.

        110.   Denied. Paragraph 110 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 110 which relate to him. Further answering, Defendant Golubski lacks knowledge or
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 15 of 36




information sufficient to form a belief about the remaining allegations in Paragraph 110, and in

effect denies the same.

       111.    Denied. Paragraph 111 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 111.

       112.    Denied. Paragraph 112 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 112.

       113.    Denied. Paragraph 113 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 113.

       114.    Denied. Paragraph 114 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 114.

       115.    Denied. Paragraph 115 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 115.

       116.    Denied. Paragraph 116 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 116.

       117.    Denied. Paragraph 117 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 117.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 16 of 36




       118.    Denied. Paragraph 118 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 118 which relate to him. Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the remaining allegations in Paragraph 118, and in

effect denies the same.

       119.    Denied. Paragraph 119 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 119 which relate to him. Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the remaining allegations in Paragraph 118, and in

effect denies the same.

       120.    Denied. Paragraph 120 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 120 which relate to him. Further answering, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the remaining allegations in Paragraph 120, and in

effect denies the same.

       121.    Denied. Paragraph 121 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 121.

       122.    Denied. Paragraph 122 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies that the alleged

KCKPD custom, policy, pattern or practice existed or was “widespread, open, and notorious.”

Further answering, Defendant Golubski lacks knowledge or information sufficient to form a

belief about the remaining allegations in Paragraph 122, and in effect denies the same.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 17 of 36




       123.    Denied. Paragraph 123 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 123.

       124.    Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of whether “Cecil Brooks was known throughout the community as an

open and notorious dealer of crack cocaine throughout the 1990s and early 2000s” and whether

Brooks “largely escaped any criminal consequences,” and in effect denies the same. Further

answering, Defendant Golubski denies the remaining allegations in Paragraph 124.

       125.    Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 125, and in effect denies the same.

       126.    Denied. Paragraph 126 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 126.

       127.    Denied. Paragraph 127 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 127.

       128.    Denied. Paragraph 128 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 128.

       129.    Denied. Paragraph 129 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 129.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 18 of 36




       130.   Denied. Paragraph 130 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 130.

       131.   Denied. Paragraph 131 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 131.

       132.   Admitted in part; denied in part. Paragraph 132 is not directed to Defendant

Golubski, so an answer is not required. To the extent an answer is required, Defendant Golubski

admits only that during his career he “suffered no significant discipline,” that he experienced

“increased responsibility and promotions” as his career progressed, and that “[w]hen [he] retired

in 2010, he held the rank of Captain.” Defendant Golubski denies the remaining allegations in

Paragraph 132.

       133.   Denied. Paragraph 133 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 133.

       134.   Denied. Paragraph 134 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 134.

       135.   Denied. Paragraph 135 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 135.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 19 of 36




       136.     Denied. Paragraph 136 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 136.

       137.     Denied. Paragraph 137 is not directed to Defendant Golubski, so an answer is not

required.     To the extent an answer is required, Defendant Golubski denies engaging in

“misconduct.”      Further answering, Defendant Golubski lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations in Paragraph 137, and in

effect denies the same.

       138.     Admitted in part; denied in part. Paragraph 138 is not directed to Defendant

Golubski, so an answer is not required. To the extent an answer is required, Defendant Golubski

admits only that his “Internal Affairs record is minimal,” that most complaints were

“unsubstantiated,” and that, as his career progressed, he was “put in charge of increasingly

serious cases, rising to be the head of [] ‘major cases.’” Further answering, Defendant Golubski

denies the remaining allegations in Paragraph 138.

       139.     Denied. Paragraph 139 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 139.

       140.     Denied. Paragraph 140 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 140.

       141.     Denied. Paragraph 141 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 141.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 20 of 36




       142.    Denied. Paragraph 142 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 142.

       143.    Denied. Paragraph 143 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 143.

       144.    Denied. Paragraph 144 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 144.

                                           DAMAGES

       145.    Admitted in part; denied in part. Defendant Golubski admits Lamonte McIntyre

spent more than 23 years incarcerated. Further answering, Defendant Golubski lacks knowledge

and information sufficient to form a belief about the truth of the remaining allegations in

Paragraph 145.

       146.    Denied.

       147.    Denied. Defendant Golubski lacks knowledge and information sufficient to form

a belief about the truth of the allegations in Paragraph 147, and in effect denies the same.

       148.    Denied.

       149.    Denied.

       150.    Denied.

       151.    Denied.

       152.    Denied.

                                     CLAIMS FOR RELIEF
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 21 of 36




                               FEDERAL CAUSES OF ACTION

                                           COUNT I

    42 U.S.C. § 1983 Malicious Prosecution in Violation of the Fourth and Fourteenth
                                     Amendments

              Against Defendants Golubski, Krystolich, Ware, Barber, Culp, and Blood

       153.     Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       154.     Denied.

       155.     Denied.

       156.     Denied.

       157.     Denied.

       158.     Denied.

       159.     Denied.

       160.     Denied.

                                           COUNT II

 42 U.S.C. § 1983 Deprivation of Liberty without Due Process of Law and Denial of Fair
   Trial by Fabricating Evidence, Withholding Material Exculpatory and Impeachment
Evidence, and Deliberately Failing to Conduct a Constitutionally Adequate Investigation in
                  Violation of the Fourth and Fourteenth Amendments

                 Against Defendants Golubski, Krystolich, Ware, Barber, and Smith

       161.     Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       162.     Denied.

       163.     Denied.

       164.     Denied.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 22 of 36




       165.    Denied.

       166.    Denied.

       167.    Denied.

                                          COUNT III

                42 U.S.C. § 1983 First and Fourteenth Amendment Claim for
                           Interference with Family Relationships

                                  Against Defendant Golubski

       168.    Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       169.    Admitted in part; denied in part. Defendant Golubski admits that Rose Lee

McIntyre was present at the time of the arrest and is Lamonte McIntyre’s mother. Further

answering, Defendant Golubski denies knowing that Rose McIntyre was then-17-year-old

Lamonte McIntyre’s mother prior to the arrest. Further answering, Defendant Golubski lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 169, and in effect denies the same.

       170.    Denied.

       171.    Denied.

       172.    Denied.

                                          COUNT IV

                             42 U.S.C. § 1983 Failure to Intervene

         Against Defendants Krysolich, Ware, Brown, Barber, Smith, Blood, and Culp

       173.    Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 23 of 36




       174.   Paragraph 174 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 174.

       175.   Paragraph 175 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 175.

       176.   Paragraph 176 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 176.

                                           COUNT V

                            42 U.S.C. § 1983 Civil Rights Conspiracy

       Against Defendants Golubski, Krystolich, Ware, Brown, Barber, Smith, Blood, and Culp

       177.   Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       178.   Denied.

       179.   Denied.

       180.   Denied.

                                       COUNT VI

                        42 U.S.C. § 1983 Supervisor Liability Claim

                            Against Defendants Barber and Culp

       181.   Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 24 of 36




       182.     Paragraph 182 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 182.

       183.     Paragraph 183 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 183.

       184.     Paragraph 184 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 184.

       185.     Paragraph 185 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 185.

       186.     Paragraph 186 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 186.

                                        COUNT VII

                                42 U.S.C. § 1983 Monell Claim

  Unconstitutional Customs, Policies, and Practices of Defendant Unified Government of
                      Wyandotte County and Kansas City, Kansas

                   Against Defendant Unified Government of Wyandotte County

       187.     Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       188.     Paragraph 188 is not directed to Defendant Golubski, so an answer is not

required.     To the extent an answer is required, Defendant Golubski lacks knowledge or
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 25 of 36




information sufficient to form a belief about the truth of the allegations in Paragraph 188, and in

effect denies the same.

       189.    Paragraph 189 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 189.

       190.    Paragraph 190 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 190.

       191.    Paragraph 191 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 191.

       192.    Paragraph 192 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 192.

       193.    Paragraph 193 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 193.

       194.    Paragraph 194 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 194.

       195.    Paragraph 195 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 195.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 26 of 36




                                     STATE LAW CLAIMS

                                          COUNT VIII

                         Malicious Prosecution under Kansas state law

        Against Defendants Golubski, Krystolich, Ware, Brown, Culp, Smith, and Blood

       196.    Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       197.    Denied.

       198.    Denied in part; admitted in part. Paragraph 198 calls for a legal conclusion to the

extent it asserts “[t]he proceedings ultimately terminated in McIntyre’s favor,” to which no

answer is required. To the extent an answer is required, Defendant Golubski denies the same.

Further answering, Defendant Golubski admits McIntyre’s criminal case ended as otherwise

described in Paragraph 198.

       199.    Denied in part; admitted in part. Defendant Golubski denies doing the “acts”

described in Paragraph 197 specifically and the Second Amended Complaint generally and,

therefore, denies doing “these acts” within the scope of his employment. Further answering,

Defendant Golubski admits his true actions in the McIntyre case were within the scope of his

employment.

       200.    Denied.

       201.    Denied. Defendant Golubski lacks knowledge or information sufficient to form a

belief about the truth of the allegations in Paragraph 201, and in effect denies the same.

                                           COUNT IX

                                 Respondeat Superior Liability

                  Against Defendant Unified Government of Wyandotte County
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 27 of 36




       202.     Defendant Golubski hereby incorporates by reference all of the foregoing

paragraphs.

       203.     Paragraph 203 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies he was “at all times

material to this complaint” an employee of the Unified Government of Wyandotte County and/or

its predecessor, the City of Kansas City, Kansas. Further answering, Defendant Golubski denies

“committing the misconduct described above,” and therefore denies doing so within the scope of

his employment. Further answering, Defendant Golubski admits his true actions in the McIntyre

case were within the scope of his employment.

       204.     Paragraph 204 is not directed to Defendant Golubski, so an answer is not

required. To the extent an answer is required, Defendant Golubski denies the allegations in

Paragraph 204.

       205.      Paragraph 205 is not directed to Defendant Golubski and calls for a legal

conclusion, so an answer is not required. To the extent an answer is required, Defendant

Golubski lacks knowledge and information sufficient to form a belief about the truth of the

allegations in Paragraph 205, and in effect denies the same.

       206.     Paragraph 206 is not directed to Defendant Golubski, so an answer is not

required.     To the extent an answer is required, Defendant Golubski lacks knowledge or

information sufficient to form a belief about the truth of the allegations in Paragraph 206, and in

effect denies the same.

       207.     Defendant Golubski denies the WHEREFORE paragraph, including all subparts,

in the Second Amended Complaint.

                                 AFFIRMATIVE DEFENSES
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 28 of 36




       1.      Defendant Golubski denies all allegations within the Second Amended Complaint

unless specifically admitted.

       2.      Plaintiffs’ Second Amended Complaint fails to state a claim or cause of action

upon which relief may be granted and should accordingly be dismissed.

       3.      Plaintiffs have failed to comply with K.S.A. 12-105b.

       4.      Plaintiffs’ claims are barred by the applicable statute of limitations and repose.

       5.      Plaintiffs’ damages are limited by K.S.A. 75-6105, K.S.A. 60-1903, and K.S.A.

60-19a02.

       6.      Plaintiffs’ damages are limited or offset by Lamonte McIntyre’s monetary

recovery under K.S.A. 60-5004.

       7.      Plaintiffs’ claims are barred because an adequate, alternative remedy exists.

       8.      The alleged constitutional rights allegedly violated were not clearly established at

the time of the events at issue and, therefore, Defendant Golubski is entitled to qualified

immunity.

       9.      Defendant Golubski is immune from Plaintiffs’ state law claims under the Kansas

Tort Claims Act, K.S.A. 75-6101 et seq.

       10.     Plaintiffs are not entitled to punitive damages.

       11.     If Defendant Golubski is deemed to be a state actor, then his actions were

discretionary in nature and therefore he is entitled to immunity, qualified or otherwise.

       12.     Plaintiffs’ constitutional causes of action are barred because a comprehensive

remedial scheme(s) already exists for such claims.

       13.     Plaintiffs have not, and cannot, point to a custom, policy, or practice of the

Defendants that violated Plaintiffs’ constitutional rights (if any).
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 29 of 36




       14.     Plaintiffs had no constitutional rights that were violated by any of the Defendants.

       15.     Some or all of the claims alleged in the Second Amended Complaint may be

barred, in whole or in part, by the applicable statute of limitations, laches, waiver, and/or

estoppel.

       16.     Plaintiffs’ compensatory or punitive damages, if any, are barred and/or limited to

the amounts authorized by Kansas or Federal law.

       17.     Plaintiffs’ damages, if any, were caused by their own conduct.

       18.     Defendant Golubski acted within the course and scope of his employment in all

actions he took in the McIntrye case.

       19.     Defendant Golubski acted reasonably, with probable cause, in good faith, and

without malice.

       20.     Plaintiffs’ recovery, if any, is limited by KSA 75-6105.

       21.     Plaintiffs’ state law claims are barred or limited by the Kansas Tort Claims Act,

K.S.A 75-6101 et seq.

       22.     Defendant Golubski is immune from liability under the Kansas Tort Claims Act,

K.S.A. 75-6101 et seq.

       23.     The amount of damages from the non-economic loss that can be awarded to

Plaintiffs on their state law and § 1983 claims are limited by K.S.A 60-19a02.

       24.     Defendants are entitled to an off-set or credit for any adjustments of Plaintiffs’

medical expenses through any governmental insurance programs and private health insurance

programs which may have adjusted his medical expenses.

       25.     Defendants are entitled to an off-set or credit for any settlements Plaintiffs have

made with other entities relating to the claims in Plaintiffs’ Second Amended Complaint.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 30 of 36




       26.     The damages alleged by Plaintiffs, to the extent any exist, were caused in whole

or in part by sources other than any alleged unlawful actions by Defendants. Accordingly, any

such damages should be either completely denied or apportioned according to the evidence.

       27.     The damages alleged by Plaintiffs, to the extent any exist, are speculative and

uncertain and, therefore, not compensable.

       28.     Plaintiffs’ prayer for punitive damages must be denied because:

                       a.      An award of punitive damages against Defendants deprives them

of property without due process of law since the basis for an award of such damages is vague and

indefinite and is not the basis of any consistent standard to be applied to conduct subjecting

Defendants to such damages, all in violation of the Fifth and Fourteenth Amendments to the

United States Constitution and the Constitution of the State of Kansas.

                       b.      An award of punitive damages against Defendants subjects them to

multiple jeopardy or punishment for the alleged commission of a single act in violation of the

Eighth Amendment to the United States Constitution and the Constitution of the State of Kansas.

                       c.      An award of punitive damages against Defendants subjects them to

excessive fines and unusual punishment in violation of the Eighth Amendment to the United

States Constitution and the Constitution of the State of Kansas.

                       d.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because the standard for determining whether to impose punitive damages is vague and

indefinite and does not provide adequate guidance to the trier of fact, and the law fails to explain
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 31 of 36




in comprehensible terms the conduct prohibited, thus requiring Defendants to speculate as to

what conduct is prohibited.

                       e.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because the standard for assessing the amount of punitive damages is vague and indefinite and

does not provide adequate guidance to the trier of fact, and the law fails to explain in

comprehensible terms the penalties for violating the law, thus requiring Defendants to speculate

as to the consequences.

                       f.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas, by

permitting unconstitutionally excessive punishment.

                       g.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the Unites States Constitution and the Constitution of the State of Kansas, by

permitting the trier of fact to impose punitive damages without requiring a greater burden of

proof.

                       h.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because imposition of punitive damages in this case is fundamentally unfair and lacks adequate
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 32 of 36




procedural safeguards, both as to the imposition of punitive damages and assessment of the

amount.

                       i.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because it permits laws to be enforced at the sole discretion of a decision maker.

                       j.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because the jury’s findings both of liability for punitive damages and of the amount, are

incapable of adequate appellate or other post-verdict review.

                       k.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas by

imposition of a retroactive standard governing the liability for and the amount of the penalty.

                       l.      An award of punitive damages deprives Defendants of property

without due process of law in violation of the bills of attainder and ex post facto clauses of the

United States Constitution, and the Constitution of the State of Kansas by imposition of a

retroactive standard governing liability for punitive damages and the amount.

                       m.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas, since

Kansas law erroneously permits arbitrary, capricious, and discriminatory enforcement.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 33 of 36




                       n.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because such an award results in multiple punishments for a single act or course of conduct.

                       o.      An award of punitive damages deprives Defendants of property

without due process of law and puts it in jeopardy more than once in violation of Defendants’

rights under the Fifth and Fourteenth Amendments to the United States Constitution and the

Constitution of the State of Kansas.

                       p.      An award of punitive damages deprives Defendants of property

without due process of law by imposing excessive fines and cruel and unusual punishment, in

violation of Defendants’ rights under the Eighth and Fourteenth Amendments to the United

States Constitution and the Constitution of the State of Kansas.

                       q.      An award of punitive damages deprives Defendants of property

without due process of law and deprives Defendant of equal protection of the laws, in violation

of Defendants’ rights under the Fifth and Fourteenth Amendments to the United States

Constitution and the Constitution of the State of Kansas, because Kansas laws governing an

award of punitive damages are not rationally related to a legitimate state interest, and in any

event, are not the least restrictive means by which to accomplish any state interest to be served.

                       r.      An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because Kansas law provides no cap or other comprehensible limitation on the amount of an

award of punitive damages.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 34 of 36




                       s.     An award of punitive damages deprives Defendant of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas,

because the procedures utilized in the trial on the issue of punitive damages failed to provide

adequate guarantees of the presumption of innocence.

                       t.     An award of punitive damages deprives Defendants of property

without due process of law in violation of Defendants’ rights under the Fifth and Fourteenth

Amendments to the United States Constitution and the Constitution of the State of Kansas, since

the procedure for trial on the issue of punitive damages does not permit Defendant adequate

peremptory challenges to the jury panel.

                       u.     An award of punitive damages is punishment which may be

awarded by less than a unanimous verdict in violation of the Sixth Amendment and Article III,

Section 2 of the United States Constitution and the Constitution of the State of Kansas.

                       v.     An award of punitive damages deprives Defendants of property

without due process of law and further deprives Defendant of equal protection of the laws in

violation of Defendants’ rights under the Fifth and Fourteenth Amendments to the United States

Constitution and the Constitution of the State of Kansas, because the jury is told to take into

consideration the evidence of Defendants’ net worth, implying to the jury that it would be more

appropriate to punish one defendant rather than another defendant under similar circumstances

who had a lesser net worth.

               w.      An award of punitive damages has the effect of treating Defendants

differently and discriminatorily thus depriving Defendant of property without due process of law

and further depriving Defendants of equal protection of the law, in violation of the Fifth and
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 35 of 36




Fourteenth Amendments to the United States Constitution and the Constitution of the State of

Kansas.

               x.       An award of punitive damages violates Defendants’ right to equal

protection and deprives Defendants of property without due process of law in violation of the

Fifth and Fourteenth Amendments to the United States Constitution and the Constitution of the

State of Kansas, because the amount of any award of punitive damages is supposed to represent

not only an amount intended to deter Defendants’ future conduct, but also to deter all others’

conduct in the future

       29.     Defendant Golubski reserves the right to amend these affirmative defenses as

information is discovered through the course of investigation and discovery.

       30.     Defendant Golubski hereby incorporates by reference herein all arguments made

by all the Defendants in their Motions to Dismiss.

       31.     Defendant Golubski incorporates by reference herein any and all affirmative

defenses asserted by the other Defendants in their Answer(s).

       WHEREFORE, having fully answered Plaintiffs’ Second Amended Complaint and Jury

Demand (doc. 74), Defendant Golubski respectfully requests the Court to find in his favor, to

find that Plaintiffs take naught for their claims for compensatory damages, punitive damages, pre

and post judgment interest and costs, including attorney fees, and to dismiss this case with

prejudice with Plaintiffs bearing Defendant Golubski’s costs, including attorney fees.

                                 DEMAND FOR JURY TRIAL

       Defendant Golubski hereby demands a trial by jury on all issues so triable in this action.

                            DESIGNATION OF PLACE OF TRIAL

       Defendant Golubski hereby designates Wichita, Kansas as the place of trial.
    Case 2:18-cv-02545-KHV-KGG Document 208 Filed 05/14/20 Page 36 of 36




                                           Respectfully submitted,

                                           McCAULEY & ROACH, LLC

                                           By: /s/ Morgan L. Roach
                                              Sean P. McCauley, # 20174
                                              Morgan L. Roach, # 23060
                                              Nicholas S. Ruble, # 25636
                                              527 W. 39th Street, Suite 200
                                              Kansas City, Missouri 64111
                                              Telephone: (816) 523-1700
                                              Facsimile: (816) 523-1708
                                              E-mail: sean@mccauleyroach.com
                                              E-mail: morgan@mccauleyroach.com
                                              E-mail: nicholas@mccauleyroach.com
                                              Attorneys for Defendant Roger Golubski


                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the District of Kansas on May 14, 2020, with notice of case activity
generated and sent to all counsel of record.

                                                   /s/ Morgan L. Roach
